Exhibit 10.18.1

EXPLANATORY NOTE: “**REDACTED**” INDICATES THE TWO-PAGE

PORTION OF THIS EXHIBIT THAT HAS BEEN OMITTED AND SEPARATELY

FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL TREATMENT

AMENDMENT #13 TO CONTRACT NO. 0652 BETWEEN

GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND

AMGP GEORGIA MANAGED CARE COMPANY, INC. d/b/a AMERIGROUP

COMMUNITY CARE

This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and AMGP Georgia Managed
Care Company, Inc. d/b/a Amerigroup Community Care (hereinafter referred to as
“Contractor”) and is made effective upon the date signed by the DCH Commissioner
(hereinafter referred to as the “Effective Date”). Other than the changes,
modifications and additions specifically articulated in this Amendment #13 to
Contract #0652, RFP #41900-001-0000000027, the original Contract shall remain in
effect and binding on and against DCH and Contractor. Unless expressly modified
or added in this Amendment #13, the terms and conditions of the original
Contract are expressly incorporated into this Amendment #13 as if completely
restated herein.

WHEREAS, DCH and Contractor executed a contract for the provision of services to
members of the Georgia Families Program;

WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families member enrolled in the Contractor’s plan;

WHEREAS, DCH and Contractor have agreed to revise the capitation rates payable
to Contractor for State Fiscal Year (SFY) 2012 subject to the approval of the
Centers for Medicare and Medicaid Services (hereinafter referred to as “CMS”);
and

WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by adding additional funding as
set forth below.

NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:

 

  I. Upon DCH’s receipt of written notice from CMS indicating that agency’s
approval of the revised capitation rates, to be effective for SFY 2012 (July 1,
2011 to June 30, 2012), the parties shall delete the current Attachment H,
Capitation Payment, in its entirety and replace it with the new Attachment H,
Capitation Payment, contained at Exhibit 1 to this Amendment. In the event CMS
disapproves revision of the capitation rates as described herein, this amendment
shall have no effect. DCH shall notify Contractor in writing upon receipt of the
CMS decision regarding the revision of the capitation rates.

 

  II. DCH and Contractor agree that they have assumed an obligation to perform
the covenants, agreements, duties and obligations of the Contract, as modified
and amended herein, and agree to abide by all the provisions, terms and
conditions contained in the Contract as modified and amended.



--------------------------------------------------------------------------------

  III. This Amendment shall be binding and inure to the benefit of the parties
hereto, their heirs, representatives, successors and assigns. Whenever the
provisions of this Amendment and the Contract are in conflict, the provisions of
this Amendment shall take precedence and control.

 

  IV. It is understood by the Parties hereto that, if any part, term, or
provision of this Amendment or this entire Amendment is held to be illegal or in
conflict with any law of this State, then DCH, at its sole option, may enforce
the remaining unaffected portions or provisions of this Amendment or of the
Contract and the rights and obligations of the parties shall be construed and
enforced as if the Contract or Amendment did not contain the particular part,
term or provision held to be invalid.

 

  V. This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.

 

  VI. This Amendment shall be construed in accordance with the laws of the State
of Georgia.

 

  VII. All other terms and conditions contained in the Contract and any
amendment thereto, not amended by this Amendment, shall remain in full force and
effect.

SIGNATURES ON THE FOLLOWING PAGE



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.

 

GEORGIA DEPARTMENT OF COMMUNITY HEALTH    

LOGO [g257208ex10191pg003a.jpg]

        11/22/11     David A. Cook, Commissioner            Date

LOGO [g257208ex10191pg003b.jpg]

        11/17/11     Jerry Dubberly, Chief – Medicaid Division Chief    
       Date

AMGP GEORGIA MANAGED CARE COMPANY, INC.

d/b/a AMERIGROUP COMMUNITY CARE

    BY:  

LOGO [g257208ex10191pg003c.jpg]

        11/1/2011       Signature             Date

Tunde Sotunde MD

    Print/Type Name    

CEO

    * TITLE    

 

* Must be President, Vice President, CEO or Other Officer Authorized by
Corporate Resolution to Execute on Behalf of and Bind the Corporation to a
Contract



--------------------------------------------------------------------------------

EXHIBIT 1

CONFIDENTIAL — NOT FOR CIRCULATION

ATTACHMENT H

Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region for SFY 2012.

(The table is displayed on the following page.)



--------------------------------------------------------------------------------

**REDACTED**